DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/29/2021. Claim 20 has been cancelled. Claim 21 has been added. Claims 1-19 and 21 are pending on this application.


Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 


Response to Remarks
	Regarding claim 1, applicant asserts that Silver fails to teach performing a bundle adjustment process on the plurality of annotated images to compute a three-dimensional location (Remarks page 8).
	Examiner respectfully disagrees.
	It is first noted that the claim does not explicitly recite what type of location is computed. For instance, the location could be coordinates, a distance from an autonomous vehicle, or a position on a map. Furthermore, an accepted definition of to determine or calculate by means of a computer” (see https://www.merriam-webster.com/dictionary/compute).	
With that said, Silver teaches retrieving a plurality of images (para. [0053]) which are annotated with labels (para. [0034]). Each image may be associated with geographic information for various surfaces within the image (para. [0054]) of which light generated by a LIDAR sensor is reflected back to the LIDAR sensor (para. [0054]). One of those surfaces is interpreted to be traffic lights (para. [0033]). The applicant is correct in that the 3D of the location is retrieved from a storage system (Remarks page 9) by a computing device (para. [0059]). However, the 3D location corresponding to map information (para. [0033]) would require a determination through processing of the map information by the computing device. Also, in a different embodiment also cited in the previous office action, Silver also teaches using the LIDAR sensors to detect and identify objects and their characteristics (para. [0042]). These characteristics may include location, type, heading, orientation, speed, acceleration, change in acceleration, size, shape, etc (para. [0042]). Therefore, Silver would necessarily determine the 3D location of the traffic lights. And as stated above, computing is interpreted to be determining.

	Also regarding claim 1, applicant asserts Hu does not teach flagging the one or more feature correspondence labels as potentially incorrect based on determining that the residual error is greater than an error threshold (Remarks page 10).
	Examiner respectfully disagrees.

In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the output".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 12, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (US20200160068) in view of Hu (US20180157920).
Regarding claim 1, Silver teaches a method for providing quality assurance of annotated image data comprising:
retrieving a plurality of annotated images that are labeled with one or more feature correspondence labels (para. [0004], [0053], This sensor data 476 may also include a plurality of images, At least some of these images may be associated with labels and other information); and


Silver fails to explicitly teach flagging the one or more feature correspondence labels as potentially incorrect based on determining that the residual error is greater than an error threshold. Silver does teach comparing confidence levels of labels to a threshold (para. [0004], the clustering includes ignoring one or more labels having confidence levels below a threshold when forming the cluster). One of ordinary skill in the art could indirectly correlate the confidence level to an error in that a lower confidence could relate to a higher error. Nonetheless, Hu teaches flagging the one or more feature correspondence labels as potentially incorrect based on determining that a residual error is greater than an error threshold (para. [0007]-[0008], [0063], [0074], In response to the labeled volume being beyond the expected volume range, determining the first labeled result as being incorrect. In response to the labeled pixel area being beyond the expected pixel area range, determining the second labeled result as being incorrect). It would be obvious to apply the labels of Silver, and corresponding error, to the steps of Hu. Furthermore, determining that the label is incorrect is interpreted to be the same as flagging the label as potentially incorrect.
Therefore taking the combined teachings of Silver and Hu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 


Regarding claim 2, the modified invention of Silver teaches a method further comprising:
providing the flagged one or more feature correspondence labels as an output for performing quality assurance on the plurality of annotated images (505 in fig. 5, para. [0107] of Silver).


	Regarding claim 7, the modified invention of Silver a method wherein the plurality of annotated images depicts a single view or multiple views of the feature (para. [0004] and [0053] of Silver. 202 in fig. 2 of Hu is attached to a vehicle and would provide a single view. Hu also teaches image data of a references object in different positions are acquired in para. [0032]).


Regarding claim 8, the modified invention of Silver teaches a method wherein the single view, the multiple views, or a combination thereof include a street-level view, an aerial view, or a combination thereof (para. [0053] of Silver, 202 in fig. 2 of Hu is attached to a vehicle and would provide a street-level view).


Regarding claim 9, the modified invention of Silver teaches a method of wherein the bundle adjustment process is based on camera parameter data (para. [0053] of Silver), and wherein the camera parameter includes a camera position (para. [0053] of Silver), a camera orientation (para. [0053]-[0054] of Silver), a camera focal length, a camera lens characteristic, or a combination thereof.


	Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 12, the limitations have been analyzed and rejected with respect to claim 2.


Regarding claim 16, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 17, the limitations have been analyzed and rejected with respect to claim 2.

Regarding claim 21, the modified invention of Silver fails to explicitly teach a method wherein the bundle adjustment process reconstructs the three-dimensional (3D) location. However, the computing device of Silver retrieves the map information (para. [0059]) which includes the 3D location of traffic lights (para. [0033]). The computing device uses well known wireless protocols (para. [0036]) which use common encoding and decoding techniques. It would be necessary to decode or “reconstruct” all of the received map information.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (US20200160068) and Hu (US20180157920) in view of Kwoh et al (US20050147324).
Regarding claim 5, the modified invention of Silver fails to explicitly teach a method wherein the feature is a ground control point.
	However Kwoh teaches a residual error of a feature which is ground control point (para. [0079]).
Therefore taking the combined teachings of Silver and Hu with Kwoh as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kwoh into the method of Silver and Hu. The motivation to combine Kwoh, Hu and Silver would be to improve geometric accuracy of a given camera model (para. [0009] of Kwoh).


Regarding claim 15, the limitations have been analyzed and rejected with respect to claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (US20200160068) and Hu (US20180157920) in view of Adams et al (US20190049242).
Regarding claim 6, the modified invention of Silver teaches a method wherein the error threshold is to set to a value that indicates an outlier from previously observed residual errors.
However Adams teaches an error threshold which is to set to a value that indicates an outlier from previously observed residual errors (para. [0059], [0074], [0102], the minimized residual value may correspond to a value that is less than a threshold amount smaller than the residual value calculated when applying a previous transformation. The threshold amount may include a value (e.g., 0.001), or a percentage (e.g., 0.1%) decrease from a residual value resulting from application of the previous transformation).
Therefore taking the combined teachings of Silver and Hu with Adams as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Adams into the method of Silver and Hu. The motivation to combine Adams, Hu and Silver would be to accurately correct drift in a position and/or orientation of the vehicle (para. [0038] of Adams).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (US20200160068) and Hu (US20180157920) in view of Kochi et al (US7747151).
Regarding claim 10, the modified invention of Silver fails to teach a method wherein the output includes a mapping user interface depicting a representation of the flagged one or more feature correspondence labels, the feature, the 3D location, the residual error, or a combination thereof.
However Kochi teaches wherein the output includes a feature (col. 9 lines 56-61). 
Therefore taking the combined teachings of Silver and Hu with Kochi as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kochi into the method of Silver and Hu. The motivation to combine Kochi, Hu and Silver would be to precisely measure the photographing position or posture of a photographing device or the coordinates of an object based on sequentially changing photographed images (col. 2 lines 3-8 of Kochi).


Allowable Subject Matter
Claims 3, 4, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663